DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashua US 2022/0221860 A1 (hence Shashua) in view of Durekovic et al US 2012/0086582 A1 (hence Durekovic).
In re claims 1, 6, and 11, Shashua discloses autonomous vehicle navigation and a sparse map for autonomous vehicle navigation (Paragraph 0002) and teaches the following:
a power supply configured to supply power (Paragraph 0268);
an interface configured to receive high-definition (HD) map data of a specified region from a server through a communication device and to receive traveling situation information of the vehicle (Paragraphs 0114, 0468, 0480, 0723-0724, and Fig.44);
and at least one processor configured to continuously generate electronic  data of the specified region based on the HD map data in a state in which the power is received (Paragraph 0615), and to adjust a speed of reception of the HD map data based on the traveling situation information (Paragraphs 0367 and 0988)
However, Shashua doesn’t explicitly teach the following:
continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received
Nevertheless, Durekovic discloses an electronic horizon, and more particularly, intersecting electronic horizons (Abstract and Paragraph 0001) and teaches the following:
continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received (Fig.1, Fig.2, and Paragraph 0070)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Shashua reference to include generating vehicle data (i.e., the electronic horizon), as taught by Durekovic, in order to identify multiple paths leading from a vehicle's current position (Durekovic, Paragraph 0003).
In re claims 2, 7, and 12, Shashua teaches the following:
wherein the processor adjusts a bandwidth for receiving the HD map data based on the traveling situation information (Paragraphs 0367 and 0988)
In re claims 3, 8, and 13, Shashua teaches the following:
wherein the processor adjusts a geographic range of the HD map data based on the traveling situation information (Paragraph 0615)
In re claims 4, 9, and 14, Shashua teaches the following:
wherein the processor adjusts the speed of reception of the HD map data based on at least one of autonomous driving state information, manual driving state information, traveling speed information, parking operation situation information, stop situation information, or vehicle position information (Paragraph 0615)
In re claims 5, 10, and 15, Durekovic teaches the following:
wherein the processor generates the electronic horizon data based on at least one of autonomous driving state information, manual driving state information, traveling speed information, parking operation situation information, stop situation information, or vehicle position information (Paragraph 0031)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA 3049155 A1 Sakaguchi discloses an apparatus for generating high definition (HD) maps and transmitting the high-definition map with a bit rate that is at least 2Gbps or 2.1 Gbps or 2.2 Gbps and in time intervals to provide a continuous update of the HD map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669